DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  No new Information Disclosure Statement (IDS) has been filed as of 04 December 2020, the date of the Applicant’s most recent response. 

   Status of Claims
Applicant’s arguments have been fully considered.  Claims 1-20 are presented for examination of which, Claims 1, 8 and 15 are the only independent claims.  Action on the merits follow:
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 and are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Analysis:
Step 1: Claims  1-20  are  all  directed  to  a  statutory  category  (e.g.,  a  process,  machine,  manufacture,  or composition of matter).  Claims 1-7 are directed to a method, claims 8-14 are directed to a product and claims 15-20 are directed to a system.  The answer is YES.

Step 2A:  Claims 1-7 recite a method directed to an abstract idea to facilitate “physically returning and/or exchanging merchandise at a brick-and-mortar store”, (Spec ¶ [0014]).  Thus, returning a purchased product, a particular form of organizing human activity, is a fundamental economic practice, and as such, is an abstract idea.  

Step 2A.1:  In the instant application, relevant to the identification of the abstract idea, Claim 1, as representative, recites, “receiving a selection of a particular brick-and-mortar establishment where a return is to be made”, “receiving a selection of an order from a list of orders”, “receiving a selection of the purchased item to be returned”, “receiving a input of information identifying the vehicle that is used to return the purchased item”, “pre-populating the graphical user interface with payment information previously associated with the selected item” “determining  whether the mobile computing device is in a defined zone outside of but adjacent to the brick-and-mortar establishment”, “presenting a notification that requests whether to initiate the return”, “transmitting a request to initiate the return if a response to the notification requests initiation of the return”, “collecting the purchased item to be returned from the vehicle”, “transporting one or both of an exchange item and a newly purchased item to the vehicle” and “settling any price difference between the returned item and the one or both of the exchange item and the newly purchased 
These steps represent a series of communication and data transfer for the purpose of “returning a purchased product”, which is a fundamental economic activity and falls under the grouping of certain methods of organizing human activity.  Therefore the claims recite an abstract idea.  
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation for commercial or legal interactions, marketing or sales activities or behaviors; business relations, then it falls within the “Certain methods of organizing human activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  The answer is YES.

Step 2A.2:  This judicial exception is not integrated into a practical application.  The additional elements recited include one or more “e-commerce systems” for executing instructions and a “mobile computing device” for processing the return.
The e-commerce system is recited at a high level of generality (i.e. as a general purpose processor that performs generic computer functions of receiving data and performing communications regarding transaction data).  The mobile computing device is also recited at a high level of generality (to allow access to data) and such that amount to no more than 
None of the additional elements integrate the abstract idea into a practical application because the claimed features of these additional elements are merely applying the abstract idea to being carried out on a general purpose computing system.  Therefore, the claim is directed to an abstract idea. The answer is NO.

Step 2B:  The claim does not include additional elements that amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  
The “e-commerce systems” and the “mobile computing device” are recited at a high level of generality and are recited as performing generic computer functions (i.e. inputting data, communicating, accessing data) routinely used in computer applications.  Generic computer components recited as performing generic computer functions that amount to no more than implementing the abstract idea with a computerized system.  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. 
The generic computer based limitations of “receiving a selection of a particular brick-and-mortar establishment where a return is to be made”, 
Therefore the additional limitations in the claims do not improve the functioning of the computer itself, or improve any other technology or technical field.  Use of a generic computer does not transform an abstract idea into a patent-eligible invention.  Thus, the claim does not amount to significantly more than the abstract idea itself.  The answer is NO.

The analysis above applies to all statutory categories of invention.  As such, the presentment of Claims 1, 8 and 15 otherwise styled as a machine or manufacture, for example, is subject to the same analysis.  Furthermore, the dependent claims 2-7, 9-14 and 16-20 do not resolve the issues raised in the independent claims.  Claims 2-7, 9-14 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PG Publication No. 20130085889 A1 from Fitting et al., (hereinafter referred to as Fitting), in view of U.S. Patent No. US 7,376,572 B2 to Siegel, (hereinafter referred to as Siegel) and further in view of U.S. PG Publication No. 20070187183 A1 from Saigh et al., (hereinafter referred to as Saigh).

As per Claim 1, Fitting teaches;
A method comprising: 

receiving a selection, via the graphical user interface, of an order from a list of orders; (see at least Fitting, Fig. 3A, Item 308, ¶ [0030]).

receiving a selection, via the graphical user interface, of the purchased item to be returned; (see at least Fitting, ¶¶ [0019], [00284] and [0030]).

receiving an input, via the graphical user interface, of information identifying the vehicle that is used to return the purchased item; (see at least Fitting, ¶ [0024]).

pre-populating the graphical user interface with payment information previously associated with the selected item, wherein the payment information is pre-authorized by the ecommerce system to facilitate a credit for a return and a charge for a payment deficiency or an additional purchase; (see at least Fitting, ¶¶ [0023], [0027], [0028], [0030], [0032], [0036] and [0042]).

Office Note:  The referenced phrase “providing location information via a mobile device (e.g., a cell phone, mobile tablet, GPS device, vehicle identification system, etc.), or by any other suitable notification technique” is construed by the Examiner to be the key feature that conforms to the claimed “detecting, via the mobile computing device, whether the mobile computing device is in a defined zone" in terms of the broadest reasonable interpretation of the claim language.  Similarly, the reference indicates in paragraph [0037] that “location status” includes the claimed idea of “a defined zone of the brick-and-mortar establishment”).

in response to determining that the mobile computing device is in the defined zone, presenting, via the mobile computing device, a notification that requests whether to initiate the return, wherein the notification is removed when the mobile computing device leaves the defined zone, and wherein the notification is re-presented when the mobile computing device re-enters the defined zone; and (see at least Fitting, ¶¶ [0016], [0019], [0020], [0022], [0023], [0024], [0025] and [0037]).

transmitting, from a wireless transceiver of the mobile computing device to a return system of the brick- and-mortar establishment, a request to initiate the return if a response to the notification requests initiation of the return; (see at least Fitting, ¶¶ [0018], [0019] and [0020]).


 
receiving a selection, via the graphical user interface presented by an e-commerce system, on a display of a mobile computing device, of a particular brick-and-mortar establishment where a return is to be made; (see at least Siegel, Col. 4. Lines 57-61, “Transaction database 215 may contain entries indicative of transactions associated with consumers and remote retailers, preferably transactions which were performed at remote retailers cooperating with a brick and mortar location or a web site”, Col. 5, Lines 47-49, “the consumer may decide to phone into a local return call center, a brick and mortar location not unlike a postal office or similar location” and 56-59, “the consumer may choose to visit a local return brick and mortar location and provide a local return agent located therein with transaction information regarding the remote purchase to be returned”, Col. 6, Lines 8-11, “the web site provided at 315 may be accessible from a remote client system 220 as well as from a client system 220 locally maintained at a brick and mortar local return center”, Lines 22-26, “the web site provided at 315 may be accessible from a remote client system 220 as well as from a client system 220 locally maintained at a brick and mortar local return center' and Lines 33-38, “during the consumer's visit to a local return enabled web site, whether from a remote client system 220 as indicated at 410, 

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the applicant’s invention, to have modified Fitting to incorporate the teachings of Siegel which provides the more detailed features of disposition rules for use at merchandise return centers; (see at least Siegel, ABSTRACT; “processing returns at a return center. The return center accesses return rules of a merchant associated with an item of merchandise that has been returned by a customer. The item is then processed according to one or more of the return rules. The processing may include determining the eligibility of the return, notification to a merchant associated with the return, crediting of an account associated with the customer, and/or subsequent disposition of the return”).

Further, Fitting makes reference to the location of a customer mobile device, (see at least Fitting, ¶¶ [0024] and [0037]).  However, Fitting does not specifically disclose the detail of the location of the customer mobile device relative to the structure of the merchant store facility.  In the same field of endeavor, Saigh teaches;

determining whether the mobile computing device is in a defined zone outside to the brick-and-mortar establishment; (see at least Saigh, Fig. 21, Item 

collecting, via an associate of the brick-and-mortar establishment, the purchased item to be returned from the vehicle; (see at least Saigh, Fig. 21, Item 61, Fig. 26, Fig. 28b, ¶¶ [0097], [0115] and [0127]).

transporting, via the associate, one or both of an exchange item and a newly purchased item to the vehicle; (see at least Saigh, Fig. 21, Item 61, Fig. 26, Fig. 28b, ¶¶ [0073], [0085] and [0112]).

settling, via a mobile computing device of the associate at the vehicle, any price difference between the returned item and the one or both of the exchange item and the newly purchased item on a credit card or a debit card used in the purchase of the returned item; (see at least Saigh, Fig. 21, Items 43 and 61, Fig. 22, Item 55 “Exchanges”, ¶¶ [0075], [0139], [0144] and [0155]).

(Office Note:  The referenced phrase “providing location information via a mobile device (e.g., a cell phone, mobile tablet, GPS device, vehicle identification system, etc.), or by any other suitable notification technique” is construed by the Examiner to be the key feature that conforms to the claimed “detecting, via the mobile computing device, whether the mobile computing device is 

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the applicant’s invention, to have modified Fitting to incorporate the teachings of Saigh which provides the more detailed features of determining mobile device location and compensation for customers who experience delayed services; (see at least Saigh, ABSTRACT; “The present invention comprises, in one embodiment, a system, method and process for delivery of classified goods and serviced items through a vehicle drive-thru facility, the facility having a plurality of vehicle drive-thru pick-up portals for goods or services orderable via an electronic or computer medium. The present invention comprises, in another embodiment, a computer controlled transport system for the variable or high speed retrieval and delivery of amalgamated classified goods or services at any location within the facility or adjacent to the facility”).

NOTE:  Claims 8 and 15 are substantially similar to Claim 1 and as such, these claim limitations are treated in the same manner with regard to the Claim 1 prior art rejection.

As per Claim 2, Fitting teaches;
initiating the timer that tracks an elapsed time from said transmitting; (see at least Fitting, Fig 3B, Item 380 ¶¶ [0011] and [0016]).

(Office Note:  The Examiner broadly interprets the claimed “timer that tracks an elapsed time” to include any and all clocking features and as such, the referenced “estimated arrival time of the consumer” in paragraph 11 along with the “processing the return/exchange at a prescheduled
time and/or in a predetermined time limit” to be substantially similar in function to the claimed features of time keeping). 

presenting the elapsed time via the mobile computing device; (see at least Fitting, ¶¶ [0020], [0022], [0024], [0028] and [0043]).

(Office Note:  The Examiner points out that the employment of a mobile device was established in reference paragraph [0011] by "any device having the ability to execute instructions such as by way of example, personal-digital assistant (PDA), cellular telephone or the like”.  Accordingly, such devices commonly employ time keeping features which are capable of conducting elapsed time calculations).

NOTE:  Claim 9 is substantially similar to Claim 2 and as such, these claim limitations are treated in the same manner with regard to the Claim 2 prior art rejection.

As per Claim 3, Fitting teaches;
receiving, in response to said transmitting, content that is targeted to a customer associated with the mobile computing device; (see at least Fitting, ¶¶ [0019], [0027] and [0028]).

presenting the targeted content to the customer via the mobile computing device; (see at least Fitting, ¶¶ [0028], [0032] and [0043]).

NOTE: Claim 10 is substantially similar to Claim 3 and as such, these claim limitations are treated in the same manner with regard to the Claim 3 prior art rejection.

As per Claim 4, Fitting teaches;
receiving, in response to said transmitting, directions for executing the return; (see at least Fitting, Fig. 3A, Item 302, Fig. 3B, Item 350, ¶¶ [0016], [0019] and [0028]).

presenting the directions to the customer via the mobile computing device; (see at least Fitting, ¶¶ [0020] and [0022]).

NOTE:  Claim 11 is substantially similar to Claim 4 and as such, these claim limitations are treated in the same manner with regard to the Claim 4 prior art rejection.

As per Claim 5, Fitting teaches;
receiving, from the return system, a confirmation for the return; (see at least Fitting, ¶¶ [0025] and [0035]).

altering one or more operating characteristics of the mobile computing device in response to receiving the confirmation; (see at least Fitting, ¶¶ [0020] and [0024]).

NOTE:  Claim 12 is substantially similar to Claim 5 and as such, these claim limitations are treated in the same manner with regard to the Claim 5 prior art rejection.

As per Claim 6, Fitting teaches;
wherein said detecting whether the mobile computing device is in a defined zone, comprises:

monitoring a global location of the mobile computing device; (see at least Fitting, ¶¶ [0024] and [0037]).

comparing the global location of the mobile computing device to the defined zone for the brick-and-mortar store; (see at least Fitting, ¶ [0024]).

NOTE:  Claim 13 is substantially similar to Claim 6 and as such, these claim limitations are treated in the same manner with regard to the Claim 6 prior art rejection.

As per Claim 16, Fitting teaches;
further comprising an e-commerce system configured to permit customer to identify an order that includes the item to be returned, and notify the merchandise return system of the order associated with the item to be returned; (see at least Fitting, ¶¶ [0019] and [0025]). 

As per Claim 17, Fitting teaches;
the e-commerce system is further configured to obtain vehicle information from the customer that describes a vehicle to be used to return the item; (see at least Fitting, ¶ [0024]).

the merchandise return system is configured to direct the associate to the described vehicle in order to collect the item to be returned; (see at least Fitting, ¶¶ [0023], [0038] and [0040]).

As per Claim 18, Fitting teaches;
the e-commerce system is further configured to send to the application of the mobile computing device a confirmation that indicate the brick-and-mortar store is prepared to process the return; (see at least Fitting, Fig. 3B, Item 350 and ¶¶ [0020] and [0025]).

the application is further configured to alter operation of the mobile computing device in response to receiving the confirmation; (see at least Fitting, ¶¶ [0019], [0020], [0036] and [0037]).

As per Claim 19, Fitting teaches;
wherein the merchandise return system is configured to provide the application of the mobile computing device with content targeted to a customer associated with the return in response to receiving the request from the mobile computing device; (see at least Fitting, ¶ [0027]).

As per Claim 20, Fitting teaches;
wherein the merchandise return system is configured to provide the application of the mobile computing device with directions that direct a customer associated with the mobile computing device through an execution of the return; (see at least Fitting, Fig. 3A, Item 302, Fig. 3B, Item 350, ¶¶ [0011] through [0015]).

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PG Publication No. 20130085889 Al from Fitting et al. (hereinafter referred to as Fitting) and in view of U.S. PG Publication No. US 20140064116 Al from Linde et al. (hereinafter referred to as Linde).

As per Claim 7, Fitting teaches the features of managing returns or exchanges using a computer network, (see at least Fitting, ABSTRACT; “A method for allowing a user to manage at least one of a return or exchange of an ordered item. The method includes hosting an electronic database of information regarding item purchases, providing a user interface to allow a user to specify at least one return/exchange item, performing an authorization verification against the return/exchange of the item, providing to the user an identifier reflective of the authorization, and receiving and accepting the item(s) at the physical location within a predefined time limit.”).   
However, Fitting does not specifically teach the aspects of using a mobile device to detect distance variations from a wireless access point located within the retail establishment.  In the same field of endeavor, with regard to proximity detection using a wireless signal, Linde teaches; 
wherein said detecting whether the mobile computing device is in a defined zone, comprises:

monitoring a signal transmitted from a transmitter of the brick-and-mortar establishment; (see at least Linde, Fig. 2; which illustrates the zone relationships 

detecting the defined zone based on the monitored signal. (see at least Linde, Fig. 2; which illustrates the zone relationships between an access point and mobile devices and ¶¶ [0021]; “determine the distance to the signal source, and determine whether that distance is sufficient to enable an exchange of data with the signal source” and [0022]; “zone 0 corresponds to a first radius, zone 1 corresponds to a second radius, zone 2 corresponds to a third radius, and zones n and m correspond to respective fourth radii, where n and m may be any whole number, and where zone 0 is closer than zone n or m. As the UE 106A gets closer to the wireless access point 104, the UE 106A enters zone n of the wireless access point 104 and if the UE 106A continues to move closer, it will transition from zone n to zone 2 to zone 1, and finally to zone 0”).

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the applicant’s invention, to have modified Fitting to incorporate the teachings of Linde which provides the more detailed features of actually establishing a wireless access point with the capability of detecting mobile device within specific zones of distance from the point of signal origin; (see at least Linde, ABSTRACT; "A method 

NOTE:  Claim 14 is substantially similar to Claim 7 and as such, these claim limitations are treated in the same manner with regard to the Claim 7 prior art rejection.

Response to Arguments

22.	Rejections under 35 U.S.C. 101:
Applicant's arguments filed 04 December 2020, with respect to 35 U.S.C. 101 have been fully considered but they are not persuasive.

	With respect to the rejections at issue, the Applicant asserts that “The OA's argument (below) regarding Step 2A.2 overlooks the fact that the claimed
generic computer”.  
In response, the Examiner respectfully disagrees because current technology considers mobile devices as generic computers.  The Examiner points to MPEP 2106.07(b) for additional details regarding the definition use of generic computers.  Further, the Examiner points to the Fitting prior art reference, ¶ [0011] which indicates the broad description of generic computers to include the concept that:

“Accordingly, those of ordinary skill in the art will appreciate
that the processing device 20 illustrated in FIG. 1 may be
embodied in any device having the ability to execute instructions
such as, by way of example, a personal computer, mainframe
computer, personal-digital assistant ("PDA"), cellular
telephone, or the like. Furthermore, while described and illustrated
in the context of a single processing device 20, those of
ordinary skill in the art will also appreciate that the various
tasks described hereinafter may be practiced in a distributed
environment having multiple processing devices linked via a
local or wide area network whereby the executable instructions
may be associated with and/or executed by one or more
of multiple processing devices.”  

Accordingly, the Applicant’s arguments regarding “that the claimed "mobile computing device" is significantly more than a generic computer” are not persuasive.

	Further, the Applicant asserts that “The determination of a "defined zone outside of the brick-and-mortar establishment" requires more than an abstract idea. Because the "defined zone" is an actual physical place with concrete existence, the claimed "determining whether the mobile computing device is in a defined zone outside of the brick-and-mortar establishment" does not (and cannot) merely exist in thought as an idea", (see Remarks, Page 12, ¶ 2).  
In response, the Examiner respectfully disagrees because the claimed phrase “defined zone” is acknowledged as an actual physical place with concrete existence, but the actual location of the claimed "defined zone outside of the brick-and-mortar establishment" is different from one brick-and-mortar establishment to another, even within the same group of retailers owed by a single corporation.  Accordingly, each of these “defined zones” when considered as a group for the purposes of this user application on a smartphone, are all conceptually in the same place from a virtual perspective.  The only detail that places the zone in any particular physical location is 
Accordingly, the Applicant’s argument that the claimed “defined zone” takes on an physical location is not persuasive because the location is constrained to the variations of each applicable facility.   

	The Examiner refers the Applicant to the 101 rejection above which is compliant with the January 2019 PEG, October 2019 updated guidance.  Therefore, with no other arguments provided, the applicant’s arguments are not persuasive.  The subject claims are directed to non-statutory subject matter and the subject rejections are maintained.

Prior Art rejections under 35 U.S.C. 103:
Applicant’s arguments with respect to claims 1-20 have been fully considered but are not persuasive.

With respect to the rejections at issue, the Applicant asserts that “Fitting does not disclose "the detail of the location of the customer mobile device relative to the structure of the merchant store facility." However, Fitting' s deficiency is greater than the OA admits. Fitting does not disclose a defined zone in which a mobile computing device may or may not be located. The OA' s "detail of the location" is not equivalent to a defined zone as claimed. For example, Fitting' s cell phone location may outside of a store, but this "detail" does not determine whether Fitting' s cell phone is ( or is not) in a 
In response, the Examiner respectfully disagrees and points to the Saigh reference for evidence of the use of a cell phone to determine the position of a customer being in the various possible “drive-thru” locations adjacent to a bricks-and-mortar establishment.  The additional citations from the Saigh reference included in the above rejection provide greater detail to establish the concept of the claimed “defined zone” as substantially similar to the Saigh referenced “drive-thru” lanes that provide various services to a user who remains in their vehicle to conduct a variety of services and associated transactions.
The Applicant’s Specification is silent on the claimed phrase “defined zone”, but there are several citations to both an “MR zone 62” (defined as a merchandize return zone) as well as reference to “zone 62”, also relating to the more definitive “MR zone 62”.  The Applicant’s Drawings refer to the “Return Zone 62” in Figure 1 and then in a tangential way in Figure 4, Item 415 in a YES / NO decision box of a flowchart as “In Defined Zone?”.  


“the present invention' s CORE system is adapted to communicate
with personal computers, fax machines, scanners, personal digital 
assistants and other mobile communication devices for remote site 
order access and communication stream. This type of communication 
stream may also benefit the retail tenant, who, through the CORE 
system, can promote a good or use the communication stream for 
order confirmation, purchase confirmation, time of pickup confirmation,
cost confirmation, payment conformation and delivery processing”,
(see ¶ [0075])

“a personal digital assistant (PDA), or any combination of a 
PDA, cell phone or like portable device having access to the Internet, 
a projection system, a plasma screen, a touch screen or other order 
input means which visually communicates with the customer”,
(see ¶ [0084])   


In response, the Examiner respectfully disagrees and points again to the Saigh reference for evidence of the alerts of a user’s vehicle position through use of the hand held device and the installed GPS locator technology.
The Saigh reference, ¶ [0110] recites, “Such alerts may be due to a number of circumstances, such as, for example, an alert regarding the delivery or use of a package or order, or, a special facility complex promotion including time-sensitive coupon specials, or, the completion of an order/request.  In addition, facility complex 100 may employ the use of a global positioning system (GPS) in order to trace and detect the location of a customer so as to accordingly prepare an order for pickup by the customer in a timely manner”.
This GPS technology is capable of many intended uses and the concept of alerts as to the customer’s location can be obtained by the “CORE System” as described in the Saigh reference.  As indicated above, the GPS features of the user device effectively locates the customer’s vehicle and as such, the Applicant’s argument in this respect is not persuasive.  

The Examiner conducted a review of the previously relied upon references and the portions argued by the Applicant.  The Examiner has cited paragraphs of the Saigh reference noted in the above rejection, which read on the Applicant’s claims the the subject prior art rejections are maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R KLOBERG whose telephone number is (571)272-0474.  The examiner can normally be reached on Mon-Fri; 8:30 AM to 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL R KLOBERG/Examiner, Art Unit 3691                                                                                                                                                                                                        /ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691